Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-5, 7-9, 11-13, 15-17 and 20 of U.S. Patent No. 10,565,568. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the 10,565,568 patent.
Application 16/733119
US Patent No. 10,565,568
Claims 1-3
Claim 1
Claim 4
Claim 4
Claim 5
Claim 3
Claim 6
Claim 5
Claim 7
Claim 7
Claim 8
Claim 8
Claims 9-11
Claim 9
Claim 12
Claim 12
Claim 13
Claim 11
Claim 14
Claim 13
Claim 15
Claim 15
Claim 16
Claim 16
Claims 17-19
Claim 17
Claim 20
Claim 20


Claims 1-20 re rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-5 and 7-8 of U.S. Patent No. 10,210,581. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the 10,210,581 patent.
Application 16/733119
US Patent No. 10,210,581
Claims 1-3, 9-11 and 17-19
Claim 1
Claims 4, 12 and 20
Claim 4
Claims 5 and 13
Claim 3
Claims 6 and 14
Claim 5
Claims 7 and 15
Claim 7
Claims 8 and 16
Claim 8


Claims 1-6, 9-14 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 7 and 9-11 of U.S. Patent No. 9,196,006, Barret et al., in view of Spero et al. (US 7,069,240 B2).  Barret and Spero are combinable because they are from the same field of endeavor of document analyzing systems.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the invention of Barret with the networked receipt capturing and storage system of Spero, such that the network, database, and reporting aspects of Spero are included. The suggestion/motivation for doing so would have been that it would result in an editable expense report that “displays the image of the receipt side-by-side with captured expense data” that would make review and editing easier (Spero col. 2 lines 37 to 47).
Application 16/733119
US Patent No. 9,196,006
Claims 1 and 9
Claim 7+(Spero col. 10 line 55 to col. 11 line 10 network; col. 5 lines 42-57 database storage)
Claims 2 and 10
Claim 7+(Spero col. 6 lines 11-15 expense report generation; col. 8 ll. 33-45 classified records; col. 5 lines 34-39 line item categorization)
Claims 3 and 11
Claim 7+(Spero col. 7 lines 61-66 access expense report via browser)
Claims 4 and 12
Claim 10
Claims 5 and 13
Claim 9
Claims 6 and 14
Claim 11
Claims 17
Claim 7+(Spero col. 10 line 55 to col. 11 line 10 network; col. 5 lines 42-57 database storage)
Claim 18
Claim 7+(Spero col. 6 lines 11-15 expense report generation; col. 8 ll. 33-45 classified records; col. 5 lines 34-39 line item categorization)
Claim 19
Claim 7+(Spero col. 7 lines 61-66 access expense report via browser)
Claim 20
Claim 4


Claims 1-6, 9-14 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10, 12, 14 and 20 of U.S. Patent No. 8,861,861, in view of Spero et al. (US 7,069,240 B2).  Barret and Spero are combinable because they are from the same field of endeavor of document analyzing systems.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the invention of Barret with the networked receipt capturing and storage system of Spero, such that the network and database aspects of Spero are included. The suggestion/motivation for doing so would have been that it would result in an editable expense report that “displays the image of the receipt side-by-side with captured expense data” that would make review and editing easier (Spero col. 2 lines 37 to 47).
Application 16/733119
US Patent No. 8,861,861
Claims 1-3 and 9-11
Claim 12
+Spero (Spero col. 10 line 55 to col. 11 line 10 network; col. 5 lines 42-57 database storage)
Claim 4 and 12
Claim 20
Claim 5 and 13
Claim 14
Claim 6 and 14
Claims 12 and 10
Claims 17-19
Claim 1+ Spero (Spero col. 10 line 55 to col. 11 line 10 network; col. 5 lines 42-57 database storage)
Claim 20
Claim 9


	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 9, 10, 12, 17, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spero (US 7,069,240 B2) in view of Jensen (US 2011/0096983 A1).

Regarding claim 1, 9, 17, Jensen discloses a computer system implementing a network service, comprising:                         a network communication interface connecting, over one or more networks, with computing devices of users of the network service(Spero, col. 10, lines 55 to col. 11, lines 10);                        a memory storing instructions;                        one or more processors executing the instructions, causing the computer system to:                        receive, from the computing device of a user of the network service, image data comprising an image of a record (Spero, “After the digital image is received by the computer, software on the computer converts the image data into alpha-numeric strings 106.”; col. 4, lines 60- 62; Spero, col. 2, lines 37-45);
                        execute image processing logic on the image to identify a set of information items (Spero, “Because most receipts possess similar information, the software utilizes a list of common terms to search for within the receipt text 110. For example, the software performs a search within the receipt text for terms such as "amount", "total amount" and/or "amount due." It also searches for known date formats. The software also utilizes a static and non-static database of popular vendors to facilitate the filing of the expense description category in the expense report 109. For example, if the receipt reads McDonalds, the software recognizes that McDonalds is a restaurant and automatically selects meals from the expense description category in the expense report. The database may be updated by the system provider or corporate sponsor via an convenient update medium such as a CD, ftp download or via the Internet. The static and non-static databases may be a single database.”, col. 5, lines 42-57. The system of Spero recognizes multiple sets of information as discussed in col. 5, lines 29-37) and classify the record in a user account of the user based on the set of information items (As discussed in column 6, lines 35-40, the receipts or records are classified based on the various pieces of information or fields on the receipt.)

Spero does not disclose executing image processing logic on the image to identify a set of information items are, at least partially, not determinable from the record and execute augmentation logic to process the record by (i) accessing a transaction database to identify a plurality of transactions made by the user, (ii) identifying a matching transaction from the plurality of transactions that pertains to the record, and (iii) resolving the set of information items using the matching transaction.

Jensen discloses executing image processing logic on the image to identify a set of information items are, at least partially, not determinable from the record (Jensen, as discussed in paragraphs 26 and 7, the system is unable to recognize all of the text with a high degree of confidence because many documents contain imperfects and anomalies which affect the ability of a machine to accurately decipher printed or handwritten text as discussed in paragraph 4) and execute augmentation logic to process the record by (i) accessing a transaction database to identify a plurality of transactions made by the user (Jensen, As discussed in paragraph 27, the census record database is accessed in order to identify transactions within the database made by the user’s self reported census transactions), (ii) identifying a matching transaction from the plurality of transactions that pertains to the record (As discussed in paragraph 27, a matching self reported transaction record is identified from the plurality of transaction records that match the record that has an undeterminable portion which in this case would be Mr. Korey’s first name (as discussed in paragraph 26), and (iii) resolving the set of information items using the matching transaction (Jensen, As discussed in paragraph 27, the system is able to see that the birthdate and state is the same and using this matching transaction record in the database containing census records, it can resolve the issue of the undeterminable portion of the record in question, which in this case is the first name of Mr. Korey. Luckily, in the matching record in the database containing the census records, this portion is legible and the system can determine that Mr. Korey’s first name is Joseph as discussed in paragraph 28).

Spero and Jensen are combinable because they are from the same field of endeavor of document analyzing systems. At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the invention of Spero to include executing augmentation logic to process the record by (i) accessing a transaction database to identify a plurality of transactions made by the user, (ii) identifying a matching transaction from the plurality of transactions that pertains to the record, and (iii) resolving the set of information items using the matching transaction as taught by Jensen. The suggestion/motivation for doing so would have been that using a transaction database to resolve a piece of undeterminable information record would be advantageous to increase the accuracy of the records. Therefore, it would have been obvious to combine Jensen with Spero to obtain the invention as specified in claims 1, 9 and 17.

Regarding claim 2, 10, 18, the combination of Spero and Jensen discloses the computer system of claim 1, but does not disclose wherein the executed instructions further cause the computer system to:                        generate an expense report for the user, the expense report comprising the classified record as well as classified records corresponding to the plurality of transactions recorded by the user in connection with the network service(Spero, “An expense report is created from the extracted expense date by correlating each expense line item with an appropriate expense report to build the expense report 112. To facilitate this process, the software utilizes a number of different rules to sort and organize the expense report.”, col. 6, lines 11-15. As discussed in col. 8, lines 33-45 of the Spero reference, Spero classifies the records using the vendor name such as characterizing the vendor name Acme under the category of “Road Runner Extermination”. Spero also categorizes by line item as a receipt can fall into several categories as discussed in col. 5, lines 34-39).

Regarding claim 3, 11, 19,  the combination of Spero and Jensen discloses the computer system of claim 2, wherein the executed instructions further cause the computer system to:                        provide, over the one or more networks, the expense report to the computing device of the user (Spero, “in a web based system the user can upload the scanned images to an internet website and access the images and expense report software via a browser or proprietary software application. This would reduce the amount of storage and computational power required by the user's local computer”, col. 7, lines 61-66).

Regarding claim 4, 12, 20, the combination of Spero and Jensen discloses the computer system of claim 1, wherein the executed instructions cause the computer system to classify the record as a particular type of financial receipt (Spero, col. 8, lines 33-45).
Claim 5, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spero (US 7,069,240 B2) in view of Jensen (US 2011/0096983 A1), further in view of Schmidtler et al. (US 8345981 B2).

Regarding claim 5 and 13, the combination of Spero and Jensen discloses the computer system of claim 1, wherein execution of the augmentation logic causes the computer system to further process the record by querying a merchant database using the set of information items.

Schmidtler discloses wherein execution of the augmentation logic causes the computer system to further process the record by querying a merchant database using the set of information items (Schmidtler, col. 2, lines 40-45, col. 5, lines 50-52; col. 6, lines 8-15).

Spero, Jensen, and Schmidtler are combinable because they are from the same field of endeavor of document analyzing systems. At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the invention of the combination of Spero, Jensen to include wherein execution of the augmentation logic causes the computer system to further process the record by querying a merchant database using the first set of information items as taught by Schmidtler. The suggestion/motivation for doing so would have that further processing the record by querying a merchant database using the first set of information items is well-known to one of ordinary skill in the art. Therefore, it would have been obvious to combine Schmidtler with Spero and Jensen to obtain the invention as specified in claims 5 and 13. 

Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spero (US 7,069,240 B2) in view of Jensen (US 2011/0096983 A1), further in view of Handley (US 2006/0230004).

Regarding claims 6 and 14, the combination of Spero, Jensen, and Handley discloses the computer system of claim 1, but does not disclose wherein the executed instructions cause the computer system to associate the classified record with a financial account of the user.
Handley discloses associate the classified record with a financial account of the user (Handley, the various document information is used to classify the document as a genre as seen in S280 of Fig. 2; Handley, in S2890 of Fig. 2, the record is routed to the appropriate resource based on the classification step of S280, paragraph 84).
Spero, Jensen, and Handley are combinable because they are from the same field of endeavor of document analyzing systems. At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the invention of the combination of Spero and Jensen to include associating the classified record with a financial account of the user as taught by Handley. The suggestion/motivation for doing so would have that associating the classified record with a financial account of the user is well-known to one of ordinary skill in the art. Therefore, it would have been obvious to combine Handley with Spero and Jensen to obtain the invention as specified in claims 6 and 14. 

Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spero (US 7,069,240 B2) in view of Jensen (US 2011/0096983 A1), further in view of Schmidtler et al. (US 8345981 B2).

Regarding claims 7 and 15, the combination of Spero, Jensen, and Handley discloses the computer system of claim 1, but does not disclose wherein the executed instructions further cause the computer system to:                        execute verification logic to verify an accuracy of the set of information items based on transaction information of the matching transaction.

Schmidtler discloses wherein the executed instructions further cause the computer system to: execute verification logic to verify accuracy of the first set of information items based on transaction information of the matching transaction (Schmidtler, col. 7, lines 51-60 and col. 7, lines 10-30).
Spero, Jensen, and Schmidtler are combinable because they are from the same field of endeavor of document analyzing systems. At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the invention of the combination of Spero, Jensen to include executing verification logic to verify accuracy of the first set of information items based on transaction information of the matching transaction as taught by Schmidtler. The suggestion/motivation for doing so would have been that executing verification logic to verify accuracy of the first set of information items based on transaction information of the matching transaction is well-known to one of ordinary skill in the art. Therefore, it would have been obvious to combine Schmidtler with Spero, Jensen to obtain the invention as specified in claims 7 and 15.

Regarding claims 8 and 16, the combination of Spero, Jensen, and Handley discloses the computer system of claim 7, wherein the executed instructions further cause the computer system to:                        identify a conflict between an information item as identified in the set of information items and the transaction information of the matching transaction; and                         execute comparison logic to prioritize either (i) the set of information items, or (ii) the transaction information to reconcile the conflict (Schmidtler c. 7 ll. 30-43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA M RICE whose telephone number is (571)270-1582. The examiner can normally be reached M-F 11am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELISA M RICE/Examiner, Art Unit 2669      
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669